McCORMICK, Circuit Judge
(dissenting). I do not concur in the judgment of this court in this case. I am of the opinion that the act in question so far as it relates to the recovery of civil damages is highly remedial in its character and provisions and should receive liberal treatment in its administration. 'The view of this court as indicated in the opinion of the majority seems to me to be not liberal but strict as if construing and administering a penai! statute. In my opinion the judgment of the Circuit Court should be affirmed.